

CLEAN HARBORS, INC.


Restricted Stock Award Agreement
[Non-Employee Director, 2020 Stock Incentive Plan]




Director:  [Director Name ]
Number of Shares:  [  ]
Award Date:  [  ]




THIS AGREEMENT (the “Agreement”) is made effective as of the date set forth
above (the “Award Date”) between Clean Harbors, Inc., a Massachusetts
corporation (the “Company”), and the above-referenced non-employee director (the
“Director”).
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.
1. Issuance of Shares and Vesting.
Effective as of Award Date, the Company hereby grants to the Director the number
of Shares referred to above (the “Shares”) of the Company’s common stock, par
value $.01 per share (“Common Stock”), as an Award of Restricted Stock pursuant
to the Company’s 2020 Stock Incentive Plan (such Plan, as it may previously have
been or may hereafter be amended, the “Plan”). All of the terms and conditions
of the Plan are incorporated herein by reference, and any capitalized terms that
are not defined herein shall have the meanings ascribed to such terms in the
Plan. A full copy of the Plan may be obtained upon request to Clean Harbors,
Inc., 42 Longwater Drive, Norwell, MA 02061: Attn. Chief Human Resources
Officer. The Director hereby accepts the Award and agrees to acquire and hold
the Shares subject to the terms and provisions set forth in the Plan, the
Company’s Director Stock Ownership Guidelines in effect from time to time, and
the additional terms and provisions contained herein.
Provided the Director shall continue to serve as a director of the Company
during the period commencing on the Award Date and ending immediately prior the
next annual meeting of the Company’s shareholders (the “Vesting Period”), one
hundred (100%) percent of the Shares shall vest on the date of such next annual
meeting (the “Vesting Date”). Notwithstanding the foregoing, in the event that,
prior to the Vesting Date, the Director shall die or become permanently disabled
(in the sole judgment of the Company’s Board of Directors), then a proportionate
share of the Award shall vest based upon the period of time that shall have
elapsed from the Award Date to the date of such event. Furthermore, in the event
of a “Change-in-Control” (as defined in Section 10(c) of the Plan) shall occur
prior to the Vesting Date, the provisions of Section 10(c) of the Plan shall
apply.
2. Forfeiture of Unvested Shares.
If the Director shall cease prior to the Vesting Date to serve as a director of
the Company for any reason other than as described in Section 1 (including,
without limitation, voluntary resignation or removal by the Company’s
shareholders), the Company shall automatically reacquire any of the Shares which
have not vested in accordance with Section 1 (the “Unvested Shares”) as of the
effective date of such cessation (the “Termination Date”) and the Director shall
forfeit such Unvested Shares unconditionally and shall have no further right or
interest in such Shares unless the Company agrees in writing to waive its
reacquisition right as to some or all of the Unvested Shares.
3. Administration of Stock Certificates.
(a) Concurrently with the execution hereof, the Company shall cause Solium
Capital, ULC (d/b/a/ “Shareworks by Morgan Stanley”), or its successor, the
Company’s registrar responsible for maintaining electronic records of the
Company’s Restricted Stock (the “Administrative Agent”), to make an electronic
entry, under the Participant’s name, reflecting the issuance of the Shares.
Following the vesting of any portion of the Shares, either (i) a certificate
representing the applicable portion of such Shares will be issued to the
Participant or (ii) such Vested Shares will be deposited into a brokerage
account specified by the Participant in accordance with the terms of subsection
(c) below. During the Vesting Period and notwithstanding the fact that no
certificates have been issued with respect to the Shares, the Participant shall
retain during the Vesting Period the right to vote and enjoy all other



--------------------------------------------------------------------------------



rights and incidents of ownership of the Shares except as may be restricted
hereunder (including, without limitation, restrictions as to cash dividends
described in subsection (d) below).
(b) During the Vesting Period, the Administrative Agent shall keep true and
accurate records of all the Shares. The Company shall indemnify and hold
harmless the Administrative Agent against any and all costs or expenses
(including attorneys’ fees and expenses), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation arising out of or pertaining to
this Agreement.
(c) Following the close of each calendar quarter during which any of the Shares
shall become Vested Shares, the Company shall cause the Administrative Agent,
upon the written request of the Participant but subject to potential delivery to
the Company of a portion of such Vested Shares to the extent required to pay
withholding taxes in accordance with Section 7 hereof, to either (i) deliver to
the Participant stock certificates representing such number of Vested Shares
which ceased to be Unvested Shares during such calendar quarter or (i) deposit
such Vested Shares into a brokerage account specified by the Participant.
Following the close of the calendar quarter in which there shall remain on
deposit with the Administrative Agent no Shares which have not yet become Vested
Shares or been forfeited to the Company, but subject to potential delivery to
the Company of a portion of such Vested Shares to the extent required to pay
withholding taxes in accordance with Section 7 hereof, the Administrative Agent
shall upon written request of the Participant, either deliver to the Participant
stock certificates representing the Vested Shares (if any) remaining in the
possession of the Administrative Agent or (ii) deposit such Vested Shares into a
brokerage account specified by the Participant. The Participant hereby
authorizes the Administrative Agent to deliver to the Company any and all Shares
that are forfeited under the provisions of this Agreement or that are required
to pay withholding taxes in accordance with Section 7 hereof.
(d) If the Company shall during the Vesting Period declare any cash dividend on
its outstanding Common Stock, those dividends which would otherwise be payable
on the Unvested Shares shall be held in escrow. To the extent (if any) such
Unvested Shares thereafter become Vested Shares, those escrowed dividends shall
promptly be paid to the Participant but, to the extent (if any) those Unvested
Shares are forfeited in accordance with Section 2 of this Agreement, those
escrowed dividends shall be forfeited and become the property of the Company.
4. Restrictions on Transfer.
The Director shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.
5. Effect of Prohibited Transfer.
The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.
6. Adjustments for Stock Splits, Stock Dividends, Etc.
If from time to time during the Vesting Period there is any stock split-up,
stock dividend, stock distribution or other reclassification of the Common Stock
of the Company, any and all new, substituted or additional securities to which
the Director is entitled by reason of Director’s ownership of Shares shall be
immediately subject to the vesting requirements, restrictions on transfer and
other provisions of this Agreement in the same manner and to the same extent as
such Shares.
7. Withholding Taxes.
(a) The Director acknowledges and agrees that in the case of the issuance of
Restricted Stock that is “substantially vested” (within the meaning of Treasury
Regulations Section 1.83-3(b)), the Committee may require the Director to remit
to the Company an amount sufficient to satisfy any federal, foreign, state or
local withholding tax requirements (or make other arrangements satisfactory to
the Company with regard to such taxes, including withholding from regular cash
compensation, providing other security to the Company, or remitting or foregoing
the receipt of Shares having a fair market value on the date of delivery
sufficient to satisfy such obligations) prior to the issuance of any Shares
pursuant to this Award of Restricted Stock.



--------------------------------------------------------------------------------



(b) The Director acknowledges and agrees that in the case of Restricted Stock
that is not “substantially vested” upon issuance, if the Committee determines
that under applicable law and regulations the Company could be liable for the
withholding of any federal, foreign, state or local tax with respect to such
Shares, the Committee may require the Director to remit to the Company an amount
sufficient to satisfy any such potential liability (or make other arrangements
satisfactory to the Company with respect to such taxes, including withholding
from regular cash compensation providing other security to the Company, or
remitting or foregoing the receipt of Shares having a fair market value on the
date of delivery sufficient to satisfy such obligations) at the time such Shares
of Restricted Stock are delivered to the Director, at the time the Director
makes an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), with respect to such Shares, or at the time such Shares
become “substantially vested,” and/or to agree to augment such security from
time to time in any amount reasonably deemed necessary by the Committee to
preserve the adequacy of such security. The Director acknowledges that the
Shares of Restricted Stock are subject to the forfeiture obligation under
Section 2 of this Agreement and such forfeiture obligation may be treated as a
substantial risk of forfeiture within the meaning of Section 83 of the Code, and
that, in the absence of an election under Section 83(b) of the Code, such
treatment could delay the determination of the tax consequences of such issuance
for both the Company and the Director (possibly to the Director’s detriment). If
the Director files a timely election under Section 83(b) of the Code, the
Director shall provide the Company with an original copy of such timely filed
election and a certified mail or overnight courier receipt of such filing within
10 days of the time the election is filed.
8. Severability.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.
9. Waiver; Termination.
Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.
10. Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the Company and
the Director and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.
11. Notice.
All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery, (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 42 Longwater Drive, P.O. Box 9149, Norwell, Massachusetts
02061-9149, Attention: Treasurer; if to the Custodian, to the Company’s
aforesaid address, Attention: Treasurer; and if to the Director, to the address
shown beneath his or her respective signature to this Agreement; or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 11.
12. Pronouns.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.
13. Entire Agreement.
This Agreement, together with the Plan, constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter of this Agreement.





--------------------------------------------------------------------------------



14. Amendment.
This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Director.
15. Governing Law.
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.
























Remainder of page intentionally left blank









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date.


Clean Harbors, Inc.








By:
Alan S. McKim
Chairman and CEO






ACCEPTED:







(Signature of Director)






«Director_Name»
(Printed Name of Director)






«Address_1»
(Residence Street Address)






«Address_2»
(City) (State) (Zip Code)























